Title: To Thomas Jefferson from William Taylor Barry, 15 June 1822
From: Barry, William Taylor
To: Jefferson, Thomas


Sir
Lexington Kentucky
15th June 1822
It is with diffidence that I have presumed to send you the enclosed Circular. Your leisure is doubtless often interrupted by applications for the aid to be derived from your tallents and enlarged experience. The importance of the subject may plead my apology. Accustomed as we are to look up to you as one of the Fathers of the people, and as the great benefactor of our common Country, we shall be proud to have your countenance in this important undertaking: the sanction of your name will have weight with the people of Kentucky; they will attend to your suggestions as to the counsels of wisdomAllow me Sir to use this occasion to say to you what I am prompted to do by my own feelings. It was my happiness to be born in Virginia after our country was free. I read in its history the distinguished part you acted in the memorable struggle by which that freedom was won; it was thus in early life, as I was taught to love my country, that I imbibed with the spirit of patriotism, a sentiment of profound regard for one whose fame is identified with his countrys glory. In all the great events that have marked our political history the happy influence of your virtue & tallents are perceived. But, the period of the greatest interest to me was that of ’98 & 1800. At that time I had given up sufficiently to be enabled to understand some thing of the nature of our government, and the propriety of the conduct of those who administered its concerns. The part you then took in checking the mad carreer of aspireing ambition, and in vindicating the rights of the people, against the encroachments of power, was not less distinguished in my humble opinion, than your conduct in the period of the Revolution. In the latter era the virtuous and enlightened Statesmen preserved that liberty & independance which in the former had been atchieved by patriotism & valour at the expense of so much blood & treasure yes Sir the republican principles that placed you at the head of this American government, and which continued throughout your whole administration, will ever be hailed with joy by the friends of freedom; They will   as a cloud by day & a pillar of fire by night, to guide this nation in time to come to the high destanies  that await it. Conscious of the great debt of gratitude that the people of the United States owe you for your distinguished public services; and fired as my  soul is with an inextinguishable flame of gratitude, I cannot suppress the generous impulse that prompts me, in this my first address to you & perhaps the only one that I shall ever have the pleasure of making, to express my admiration of your character, and the sincere wish I have for your happiness & prosperity. I am dear Sir what every lover of freedom would be proud to acknowledge with sentiments of profound respectyour friend & obedt svtW. T. Barry